Citation Nr: 0320394	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to 
October 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

This case has been before the Board twice, previously.  In 
June 2000 the case was remanded for further development, 
including notice of pertinent laws, appropriate examinations, 
and to procure additional treatment records.  In August 2002 
the Board again considered the case, determining that an 
evaluation in excess of 10 percent was not warranted for the 
service-connected residuals of closed head trauma.  The 
issues of service connection for hearing loss and a right 
shoulder disability were held for further development at the 
Board.  The claim for service connection for tinnitus, the 
other issue on appeal in June 2000, was decided in the 
veteran's favor.  The veteran did not appeal the evaluation 
assigned to the now service connected tinnitus in the March 
2002 rating decision.

The Board has reviewed the case and finds that further 
development is again required, for reasons which will be 
explained below.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claim currently on appeal.  The 
veteran was given notice of the VCAA in the August 2002 Board 
decision, but has not been notified of resultant changes in 
regulations.  In addition, the case has not been developed in 
accordance with the VCAA.

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision in this appeal, the 
Board undertook additional development in this case in 
attempt to cure evidentiary defects, pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
notified in general of this development by a letter dated in 
November 2002.  Subsequently, and pursuant to an August 2002 
development memo, the Board received the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).

However, on May 1, 2003, the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
development authority under 38 C.F.R. § 19.9.  The Federal 
Circuit Court further stated in this case that the Board was 
not allowed to consider additional evidence without obtaining 
a waiver of RO consideration from the appellant.  Therefore, 
in accordance with the instructions given by the Federal 
Circuit, this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

In addition, the Board has reviewed the claim and finds that 
specific additional development is required.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  The RO should again request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed hearing loss and right shoulder 
disabilities.  The RO should procure duly 
executed authorization for the release of 
private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded his claimed hearing 
loss and right shoulder disabilities that 
are not already of record.  The RO should 
request inpatient and outpatient records, 
including any and all clinical records.  
In particular, the RO should request any 
and all treatment records from the VA 
Medical Centers in Boise, Idaho and 
Portland, Oregon.    

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examinations to determine 
the nature, extent, and etiology of his 
claimed hearing loss and right shoulder 
disabilities.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the claimed hearing loss and right 
shoulder disabilities.
?	Describe any current symptoms and 
manifestations attributed to the 
claimed hearing loss and right 
shoulder disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of the 
claimed hearing loss and right 
shoulder pathology identified.
o	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical 
results of flexion, extension, 
lateral flexion, and rotation 
motion testing for the claimed 
right shoulder.  
o	Provide an assessment of 
functional loss, if any, 
associated with the claimed 
right shoulder, including the 
presence of limitation of 
motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or 
other functional impairment, 
pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The examiner is asked to offer opinions 
as to whether it is as likely as not that 
any currently manifested hearing loss and 
right shoulder conditions are the result 
of the veteran's active service.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for hearing loss and right 
shoulder disabilities.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




